Citation Nr: 1624459	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of cold injury, left lower extremity. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the Army from March 1983 to April 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the September rating decision, the RO denied entitlement to an increased rating for frostbite of the feet.  Subsequently, in a June 2012 Statement of the Case (SOC), the RO discontinued entitlement to a single rating of 20 percent for frostbite of the feet and rated each of the Veteran's feet separately.  The RO rated the Veteran's right foot at 30 percent and the Veteran's left foot at 30 percent, both effective April 29, 2010. 

The Board notes that the Veteran submitted multiple statements describing the financial hardship he has undergone, including statements in June 2012 and October 2012.  In November 2012 and February 2013, the Veteran submitted evidence that he had been served with eviction notices.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The Veteran's October 2012 statement is a motion to expedite his claim due to financial hardship.  The Board hereby grants the motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

In December 2015 the Board remanded the case to the RO for further development and adjudicative action.

In April 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed in April 2010 that his service-connected residuals of cold injury, left lower extremity has worsened.  The Veteran also claimed in June 2012 that he was entitled to a TDIU based on his service-connected disabilities.  

The Veteran testified at his hearing before the undersigned that he was approved for Social Security Administration (SSA) disability benefits in September 2013.  The Veteran stated that his SSA disability decision was based partly on his non-service-connected seizures and partly on his weakness of the legs.  Although substantial records have been obtained from SSA, these records only contain a copy of the initial denial for SSA disability benefits in April 2012, and not the reported September 2013 decision.  

Though not controlling, the SSA's decision to grant the Veteran disability benefits in September 2013 could be relevant to the Veteran's current claims.  The change in disposition from the earlier April 2012 denial also raises the possibility that SSA may be in possession of additional relevant medical records.  

At the hearing, the Veteran testified that he received treatment for his leg injuries the week before the hearing at the Durham, North Carolina VA medical center.  See Transcript p. 11.  These records have not been associated with the file.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from May 2015.  

2.  Contact the Social Security Administration for the purpose of obtaining the September 2013 decision made in conjunction with the Veteran's claim for disability benefits, and any additional records obtained by that agency since the last request for records was made by VA.  All such available documents should be associated with the claims folder.  Any negative responses must be documented.

3.  After the above development has been completed, and any other development deemed necessary, readjudicate the Veteran's claims. If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


